Name: Commission Regulation (EEC) No 1325/84 of 14 May 1984 laying down detailed rules for determining the financial compensation for dried figs and dried grapes for a given marketing year
 Type: Regulation
 Subject Matter: food technology;  foodstuff;  economic policy;  plant product
 Date Published: nan

 15 . 5 . 84 Official Journal of the European Communities No L 129/ 13 COMMISSION REGULATION (EEC) No 1325/84 of 14 May 1984 laying down detailed rules for determining the financial compensation for dried figs and dried grapes for a given marketing year dance with the procedure laid down in Article 20 of Regulation (EEC) No 516/77 ; whereas to that end the storage agencies should furnish additional particulars as to the circumstances having led to the losses or deterioration ; whereas these particulars should be communicated to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 988 /84 (2), Having regard to Council Regulation (EEC) No 2194/ 81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (  '), as last amended by Regulation (EEC) No 3009/83 (4), and in particular Article 14 thereof, Whereas Article 10 (3) of Regulation (EEC) No 2194/81 provides for financial compensation for dried figs and dried grapes purchased by storage agencies ; whereas Article 9 of Commission Regulation (EEC) No 2425/ 81 of 20 August 1981 laying down detailed rules for the application of aid for dried grapes and dried figs ( 5), as last amended by Regulation (EEC) No 3334/83 (6), provides for the payment of financial compensation for the quantity of products sold ; Whereas provisions should be laid down with a view to determining the total amount of financial compen ­ sation for a given marketing year ; whereas in deter ­ mining that amount account must be taken of natural losses ; whereas such losses should not exceed the quantity which normally disappears under handling or by evaporation ; whereas this quantity should be fixed on a flat rate basis ; Whereas other losses and deterioration in quality are to be disregarded when the total amount of financial compensation is established ; Whereas when extension of storage has been autho ­ rized pursuant to Article 10 ( 1 ) of Regulation (EEC) No 2194/ 81 , such storage may result in a rise in natural losses or deterioration may take place ; whereas in such cases the matter should be decided in accor ­ HAS ADOPTED THIS REGULATION : Article 1 1 . For the purposes of this Regulation : (a) the total amount of financial compensation shall be the difference between the minimum price paid for the quantity purchased during the same mar ­ keting year and the price obtained for the quantity sold adjusted, where appropriate, according to the provisions of Article 2 ; (b) the final amount of financial compensation shall be the total amount of financial compensation reduced by the amounts paid pursuant to Article 9 of Regulation (EEC) No 2425/81 . 2 . The total amount of financial compensation shall be determined when a storage agency has disposed of all products coming from the same marketing year. Article 2 1 . Where a product at the moment of sale is to be classified within a quality category other than that to which it belonged when purchased, the financial compensation for the quantity concerned shall be equal to the difference between the minimum price paid for the products and the selling price fixed in respect of the quality category to which the products belonged when purchased . 2 . Natural losses shall be taken into account only up to a maximum of :  1 % of the quantity of dried grapes, and  5 % of the quantity of dried figs purchased by a storage agency during the marketing year concerned. (') OJ No L 73 , 21 . 3 . 1977 , p. 1 . ( 2) OJ No L 103 , 16 . 4. 1984 , p. 11 . (') OJ No L 214, 1 . 8 . 1981 , p. 1 . ( 4) OJ No L 296, 20 . 10 . 1983 , p. 1 . ( 5 ) OJ No L 240 , 24 . 8 . 1981 , p. 1 . *) O ) No L 330 , 26 . 11 . 1983 , p. 18 No L 129 / 14 Official Journal of the European Communities 15. 5 . 84 submitted to the competent authorities not later than three months after the date on which the storage agency in question disposed of the total quantity coming from the same marketing year. In addition to the particulars referred to in Article 9 of the said Regulation , the application shall include details as to the quantity covered by Article 2 ( 1 ) to (3), a statement of the total quantity purchased during the marketing year concerned and the stock according to the records at the end of that year. 2 . In cases where a storage agency applies for compensation pursuant to Article 2 (4), the application shall be accompanied by a detailed statement of the reasons for the deterioration or the losses, including an indication of the quantity concerned . The competent authorities shall submit that statement to the Commis ­ sion together with their comments . 3 . The period of three months referred to in para ­ graph 1 shall run from the date of publication of this Regulation in cases where the quantity concerned was disposed of before that date . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 3 . Where a product has : (a) deteriorated to such a degree that it does not conform to any of the quality standards ; (b) been destroyed as a re'sult of an accident ; (c) been removed from storage contrary to applicable provisions ; or (d) disappeared, no financial compensation shall be granted save in cases of force majeure. 4 . In cases where : (a ) natural losses as referred to in paragraph 2 exceed 1 and 5 % respectively on account of too long a period of storage ; or (b) the deterioration referred to in paragraph 3 (a) has taken place on account of too long a period of storage, the financial compensation may be determined in accordance with the procedure laid down in Article 20 of Regulation (EEC) No 516/77. Article 3 1 . By way of derogation from Articles 8 and 9 of Regulation (EEC) No 2425/81 the application for the final amount of financial compensation shall be This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1984 . For the Commission Poul DALSAGER Member of the Commission